Citation Nr: 1718509	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  13-14 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a low back disability, to include degenerative disc disease, spinal stenosis, rheumatoid arthritis, and osteoarthritis.

2.  Entitlement to service connection for a right arm disability, to include rheumatoid arthritis, osteoarthritis, and a neurological impairment.

3.  Entitlement to service connection for a left arm disability, to include rheumatoid arthritis, osteoarthritis, and a neurological impairment. 

4.  Entitlement to service connection for a right leg disability, to include rheumatoid arthritis, osteoarthritis, and a neurological impairment.


ATTORNEY FOR THE BOARD

R. Dodd, Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to May 1973, with additional service in the Reserves.

This case is before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA). 

The RO had denied the claims for service connection for bilateral arm rheumatoid arthritis, right leg rheumatoid arthritis, and degenerative disc disease of the lumbar spine; however, the Board has broadened the claims pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009), based on the medical and lay evidence of record.  See e.g., October 2010 and January 2011 claims (Veteran claims entitlement to service connection for "back," "legs," and "arms"); February 2012 Veteran statement; March 2011 private treatment record from Dr. S. (diagnosing neuropathy and stating that the pain Veteran's arms, legs, and low back are different from joint pains of rheumatic arthritis; diagnosing lumbar back spinal stenosis); October 2011 private treatment record from Southeastern Spine (showing neurological symptoms of the bilateral upper and lower extremities); December 2010 VA examination (diagnosing osteoarthritis). 

The Board notes that in February 2014, the Veteran's attorney submitted a motion to withdraw representation more than 90 days after certification of the appeal to the Board, and the Board granted the motion to withdraw for good cause pursuant to 38 C.F.R. § 20.608(b) (2016).  Accordingly, the Board honors the withdrawal of representation, and the Veteran is considered as pro se.

These claims were previously before the Board in May 2015, at which time they were remanded for additional development.  That development having been completed, these claims are once again before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.
REMAND

The Board notes that it was previously found that the Veteran had indicated follow-on service in the Reserves after completing her active duty service.  The Veteran's claims were initially remanded in May 2015 in order to attempt to obtain all service records pertaining to the Veteran's periods of service in the Reserves.  In this regard, the RO was specifically instructed to request copies of all of the Veteran's service personnel and service treatment records from all appropriate sources, including but not limited to the Veteran's Reserves unit(s), the National Personnel Records Center/ Records Management Center, and appropriate state Joint Forces Headquarters.  Additionally, the RO was to request clarification of all the dates of the Veteran's periods of active duty, active duty for training, and inactive duty for training.  All attempts were to be documented.

A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Where the remand orders of the Board are not complied with, the Board itself errs in failing to insure compliance.  Id. at 271.

Here, the Board finds that the AOJ did not completely comply with the previous Remand instructions.  The record reveals that the AOJ did submit a request to the National Personnel Records Center/Records Management Center in August 2015 and a few records were received later that month.  It does not appear that any follow-up requests were sent, to include the other agencies directed by the Board.  This omission is particularly relevant in light of the fact that a review of the service personnel records submitted reveals that the Veteran did indeed have additional service in the Reserves for a period of 1 year from May 1973 to May 1974.  The only medical records associated with the Veteran's claims file for this time period included immunization records from December 1973.  The AOJ did not adequately attempt to obtain treatment records from the Veteran's Reserve Unit, particularly as such unit is an Army Reserves Hospital and it is likely that it may have some record of the Veteran's treatment during that time period.  The records provided the full unit designation and address, which are as follows: 3273d USAR Hospital (AUG), 2201 Laurens Road, Greenville, SC 293607.  A phone number of (803)235-4413.  Although the Board recognizes that unit names, addresses, and phone numbers may have changed within the past 40 plus years, such information still provides a basis for further research and identification. 

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding records related to the claims file.

2. Regarding the Veteran's service in the Reserves, please request the following:

(a) Copies of all of the Veteran's Reserve service treatment records from all appropriate sources-specifically, attempt to obtain records from the 3273d USAR Hospital (AUG) from the appropriate source(s); and

(b) Clarification of all the dates of the Veteran's periods of active duty, active duty for training, and inactive duty for training. 

All attempts to complete this development should be documented in the case file.

3. Perform any additional development deemed necessary-including obtaining addendum VA opinions if her Reserve treatment records are received.

4. Then, readjudicate the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




